DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (US 2019/0212847)
Regarding claim 19:
Na discloses:
A touch module, comprising: 
an insulating dielectric layer (paragraph 70: “insulation layer 200”); and 
a touch electrode pattern, arranged on a surface of the insulating dielectric layer (paragraphs 70-71), wherein the touch electrode pattern comprises: 
a plurality of first touch electrodes, distributed at intervals in a first direction (paragraph 70), and 
a plurality of second touch electrodes, distributed at intervals in a second direction, insulated and spaced apart from the first touch electrodes, wherein the first direction intersects with the second direction (paragraph 71), 
wherein the first touch electrodes and the second touch electrodes both comprise a plurality of grid structures (as shown in, e.g., Figs. 1-2), and the grid structures are provided with a plurality of second via holes1 penetrating the grid structures (as shown in Fig. 3: contact holes 310.  

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2016/0378224)
Regarding claim 20:
Kwon discloses:
A touch module, comprising: 
an insulating dielectric layer with a plurality of hollow patterns, wherein the insulating dielectric layer comprises a touch region, a peripheral signal trace region around the touch region and a frame region around the peripheral signal trace region (paragraph 138: insulating layers TS-IL1, etc.; the hollow patterns are shown in, eg., Fig. 10B where it can be seen there are parts where those layers are missing; the touch region, peripheral signal trace region, etc., are shown in Figs. 9A and 9B); 
a touch electrode pattern, arranged on a surface of the insulating dielectric layer and located in the touch region, wherein the touch electrode pattern comprises a plurality of first touch electrodes distributed at intervals in a first direction, and a plurality of second touch electrodes distributed at intervals in a second direction, insulated and spaced apart from the first touch electrodes, wherein the first direction intersects with the second direction (shown in Figs. 9A and 9B); and 
a plurality of touch signal lines distributed at intervals, arranged on a surface of the insulating dielectric layer and located in the peripheral signal trace region, wherein the touch signal lines are electrically connected to the touch electrode pattern (lines SL1-1, SL201, etc., in Figs. 9A and 9B), 
wherein the hollow patterns are arranged around the touch electrode patterns and/or the touch signal lines, and at least part of the hollow patterns does not overlap with the touch electrode pattern and the touch signal lines (as seen in Figs. 10A-10B, the hollow patterns and the touch lines do not overlap).

Allowable Subject Matter
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1:
Claim 1
Kwon et al. (US 2016/0378224)
A display panel, comprising: 

a substrate;
Fig. 20: SUB
a driving circuit structure layer, arranged on a surface of the substrate;
Figs. 20: OLED
a light-emitting layer, arranged on a surface of the driving circuit structure layer away from the substrate, wherein the light-emitting layer comprises a plurality of light-emitting regions and non-light-emitting regions between two adjacent light-emitting regions;
the light-emitting regions are PXA, the non light-emitting regions are NPXA
an encapsulation layer, arranged on a surface of the light-emitting layer away from the substrate;
Fig. 20: TFE
an insulating dielectric layer, arranged on a surface of the encapsulation layer away from the substrate, wherein the insulating dielectric layer is provided with a plurality of hollow patterns and comprises a touch region, a peripheral signal trace region around the touch region, and a frame region around the peripheral signal trace region;
Fig. 20: TS-IL1 and TS-IL2 are insulating layers; the hollow patterns are TSL1-OP and TSL2-OP; the rest is shown in, e.g., Fig. 15A-B, where TE1-1, etc. are touch electrodes, etc.
a touch electrode pattern, arranged on a surface of the insulating dielectric layer and located in the touch region, wherein the touch electrode pattern comprises a plurality of first touch electrodes distributed at intervals in a first direction, and a plurality of second touch electrodes distributed at intervals in a second direction, insulated and spaced apart from the first touch electrodes, and wherein the first direction intersects with the second direction; and
Shown in Fig. 15A-B: TE1-1, TE1-2, etc.
a plurality of touch signal lines distributed at intervals, wherein the plurality of touch signal lines are arranged on a surface of the insulating dielectric layer and located in the peripheral signal trace region, and wherein the touch signal lines are electrically connected to the touch electrode pattern,
Fig. 15A-B: SL1-1, etc.
wherein the hollow patterns are arranged around the touch electrode pattern and/or the touch signal lines, an orthographic projection of at least part of the hollow patterns on the substrate does not overlap with orthographic projections of the touch electrode pattern and the touch signal lines on the substrate, and an orthographic projection of the hollow patterns on the substrate does not overlap with an orthographic projection of the light-emitting regions on the substrate.

The hollow patterns do not overlap with the touch lines as seen in Fig. 20; however, they are over the light-emitting regions.


	So while Kwon discloses many elements of the claim, it does not disclose every detail. This alone (hollow patterns that do not overlap with the light-emitting regions) is not in and in itself necessarily unknown in the overall art of record, but its combination with all the other elements of the claim render it allowable over the prior art of record.
	Regarding claims 2-18:
	They are dependent on claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that calling these “second via holes” is unusual in that there are no “first” via holes recited in the claim. It is not necessarily incorrect (so no objection or 112 rejection has been made) but perhaps it could be clearer.